NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

STEVEN A. MCLEOD,                                )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D17-5137
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed July 11, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Mark R.
Wolfe, Judge.

Steven A. McLeod, pro se.


Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa,
for Respondent.




PER CURIAM.

              Denied.


CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.